Title: To James Madison from David Meade Randolph, 6 July 1801 (Abstract)
From: Randolph, David Meade
To: Madison, James


6 July 1801, Richmond. Following JM’s instructions regarding census returns, he has handed to the eastern district marshal all those received from his assistants. The western district returns “still remain unapplied for,” and he is anxious to be relieved of them. His application for payment to cover “the progress which I had made in this business” has not been approved by the Treasury Department. Suggests that he be allowed to take the $386.84 due him from the federal funds still in his custody.
 

   
   Tr (DNA: RG 233, Petitions and Memorials, 7th Cong.). 3 pp.; in Randolph’s hand; marked “(A Copy).”


